Order issued December ~-’~ ,2012




                                               In The
                                     (gourt of
                          fth Biatritt of exaa at
                                       No. 05-12-01462-CV


                    COASTAL FLYING CLUB, LLC, ET AL., Appellants

                                                 V.
                        ROBERT H. CHAMBERS, ET AL., Appellees


                                             ORDER

       We GRANT appellants’ December 12, 2012 motion for an extension of time to file a brief

to the extent that appellants shall t-de their brief on or before February 19, 2013.




                                                                     LANG-MIERS